NORCOTT, J.,
dissenting. I disagree with the majority opinion that any direct reference by a prosecutor to the defendant’s presence at trial violates his sixth amendment right of confrontation. I do not believe that by asking the jury to consider, in evaluating the credibility of the defendant’s testimony, that he had an opportunity to hear and thus conform his testimony to that of other witnesses, the state has necessarily burdened or *155penalized the defendant’s right to be present at trial. Such a comment, when made with some basis in the evidence for a good faith argument that the defendant has indeed tailored his testimony to that of another witness, does not invite the jury to draw an adverse inference that the defendant has lied, solely and directly from the fact of his presence at trial. Rather, the comment simply places before the jury a fact that is obvious to them and that constitutes a logical component of the argument that the defendant has in fact tailored his testimony, namely, the means by which he could have done so. When supported by evidence, the inference that such a comment advances is different in nature from comments on the defendant’s exercise of his right to remain silent. The comment asks the jury, in determining whether the defendant’s testimony is believable, to consider that he could have modified or supplemented his version of events to coincide, in some ways, with facts presented by other witnesses. The jury is not asked, at least expressly, to infer from the fact that he was present that he has indeed lied. Further, it appears that, according to the majority, a prosecutor may still argue to the jury that the defendant has tailored his testimony to that of other witnesses, including identifying relevant evidence and inferences in support of that argument. The rule of the majority simply prohibits the prosecutor from directly and explicitly commenting on the defendant’s presence at trial as a component of that argument. I believe that this line of demarcation is unduly formalistic.
In this regard, I agree, therefore, with the dissenting opinion of Justice Callahan that in the present case, the prosecutor’s reference during closing argument to the defendant’s presence at trial did not violate his sixth amendment right of confrontation. I would emphasize, however, that this does not suggest that reference by the prosecutor to the defendant’s presence at trial is *156permissible in all circumstances. Such a comment, in the context of arguing that the defendant has tailored his testimony to that of other witnesses, must be supported by the evidence. See, e.g., State v. Oehman, 212 Conn. 325, 334-36, 562 A.2d 493 (1989) (prosecutor may not make comment or argument unsupported by evidence); State v. Williams, 204 Conn. 523, 544-45, 529 A.2d 653 (1987). I am satisfied in this case that it was.